J-S13015-22

                                  2022 PA Super 144



IN RE: ESTATE OF: THOMAS                          IN THE SUPERIOR COURT OF
WISNIEWSKI, DECEASED                                    PENNSYLVANIA



                       v.

APPEAL OF: MARIANNE SAWICKI

                                                       No. 1432 MDA 2021


                 Appeal from the Order Entered October 1, 2021
              In the Court of Common Pleas of Huntingdon County
                      Orphans' Court at No: 2021-002050


BEFORE: STABILE, J. KING, J., and STEVENS, P.J.E.*

OPINION BY STABILE, J.:                               FILED AUGUST 22, 2022

        Appellant, Marianne Sawicki, appeals from the October 1, 2021 order

denying her petition for letters of administration for the estate of Thomas

Wisniewski. We quash.

        The Decedent, Thomas Wisniewski, was serving a life sentence at SCI-

Smithfield prior to his death on December 17, 2020.            Appellant had been

representing Decedent on a contingent fee basis in a prison conditions

lawsuit against various defendants from the Pennsylvania Department of

Corrections (the “DOC”).         The DOC Litigation commenced on August 17,

2015.     Declaration of Marianne Sawicki, 8/11/21, at ¶¶ 5-9.       According to

____________________________________________


*   Former Justice specially assigned to the Superior Court.
J-S13015-22


the declaration, Decedent was in debt to Appellant for various litigation

expenses as of his death.            Id. at ¶ 15.   Appellant can recover those

expenses, along with a contingent fee, only upon successful resolution of the

DOC Litigation. Id. at ¶ 16.

       Decedent’s surviving children elected not to pursue the DOC Litigation

and ultimately did not respond to Appellant’s request to renunciate their

right to administer the Decedent’s estate.           Id. at ¶¶ 5-9.   Appellant

therefore attempted to file a petition for letters of administration with the

Huntington County Register of Wills (the “Register”) so that she could

continue to pursue any claims that survive Decedent’s death.          Appellant

claims the Register refused to accept the petition for filing and returned it to

Appellant with a suggestion that she file it with the orphans’ court and

request a hearing.1       Appellant did so on August 27, 2021.    No party has

come forth in opposition.

       In its order and opinion denying Appellant’s petition without a

hearing, the orphans’ court wrote:

       1. The Clerk of the Orphans’ Court is directed to file the
          Petition for Grant of Letters filed by [Appellant] with
          the Register of Wills on August 11, 2021 (the “Original
          Petition”), as the petition for grant of letters of

____________________________________________


1  Exhibits to Appellant’s brief contain correspondence between Appellant
and the Register purporting to support Appellant’s argument. We remind
Appellant that this Court can consider only facts contained in the certified
record. Pa.R.A.P. 1921.



                                           -2-
J-S13015-22


         administration in this matter, and to docket the Petition
         as the same.

      2. The Court finds, based on the representation of
         [Appellant], that the Register of Wills denied the
         Original Petition on August 20, 2021.

      3. As the correct procedure to contest a decision of the Register
         of Wills is an appeal to this Court pursuant to [20] Pa.C.S.[A.]
         § 908, but the Register of Wills and [Appellant], both acting
         separately and in good faith, erroneously believed that the
         proper procedure to contest the above denial was for
         [Appellant] to file a second petition for grant of letters in this
         Court, the Petition for Letters of Administration filed by
         [Appellant] on August 27, 2021 (the “Appeal Petition,” and,
         together with the Original Petition, the “Petitions”), is hereby
         accepted and reviewed by this Court as a petition for appeal
         from such denial. The Clerk of the Orphans’ Court is hereby
         directed to correct the docket entry for the Appeal Petition
         such that it is shown as an appeal from the Register of Wills’
         denial.

      4. Upon review of the Petitions, the Court finds that [Appellant]
         is entitled neither to letters of administration under 20
         Pa.C.S.[A.] § 3155 nor letters of administration pendente lite
         under 20 Pa.C.S.[A.] § 3160.         [Appellant’s] appeal is
         therefore denied, and the decision of the Register of Wills is
         affirmed.

Orphans’ Court Order and Opinion, 10/1/21, at 1-2 (emphasis added).

      In summary, it appears that the orphans’ court, in its October 1, 2021

order and opinion, ordered the prothonotary to amend the docket to reflect

the filing, with the Register on August 11, 2021, a petition of which there

was no previous record.     The trial court then found, based on an alleged

representation from Appellant, that the Register denied Appellant’s petition

on August 20, 2021.     As noted above, Appellant maintains on appeal that

the Register refused to accept the petition for filing and never decided it. In


                                      -3-
J-S13015-22


any event, paragraphs one and two of the orphans’ court’s order establish

that, as of the date of the order, there was no record of Appellant’s prior

petition or the Register’s action thereon.

      Pursuant to 20 Pa.C.S.A. § 901, original jurisdiction over petitions for

letters of administration rests with the local register of wills. 20 Pa.C.S.A.

§ 901 (“Within the county for which he has been elected or appointed, the

register shall have jurisdiction of the probate of wills, the grant of letters to

a personal representative, and any other matter as provided by law.”). The

orphans’ court has jurisdiction over any appeal therefrom.         20 Pa.C.S.A.

§§ 711(18), 908. “The register’s decision to issue letters is a judicial act. A

party contesting that act may appeal to the orphans’ court.” In re Tigue,

926 A.2d 453, 456 (Pa. Super. 2007).

      Given the state of the record and the applicable law, we are

constrained to quash this appeal. The Register, not the orphans’ court, had

original jurisdiction over Appellant’s petition.   In this case, the orphans’

court—according to its own order and opinion—attempted to clothe itself

with jurisdiction by ordering backdated docketing of an unfiled petition and

then deeming that petition denied based on an alleged (and hotly contested)

representation from the petitioner.    Because no petition had been filed or

decided by the Register as of the date of the order on appeal, the orphans’

court had no jurisdiction act.    This is so regardless of anything Appellant




                                      -4-
J-S13015-22


may or may not have said to the orphan’s court about the Register’s

decision.

      Having    arrived   at   this   conclusion,   we   offer   several   additional

observations.    First, we have before us a dispute of fact, not between

adverse parties, but between Appellant and the orphans’ court. That is, the

orphans’ court’s order—and indeed its power to act—rested on its own

account of Appellant’s alleged representation (apparently off the record) of

the Register’s decision. Appellant, in turn, spends a portion of her appellate

brief disputing that point. This Court is not a fact-finding court, and disputes

of fact between a presiding judge and a party should never happen.              See

Pa.R.E. 605 (“The presiding judge may not testify as a witness at the trial or

other proceeding”).

      Second, Appellant suggests (de hors the record) that the Register’s

action—returning her petition unfiled—was a matter of local custom in cases

where the person petitioning for letters is unable to procure renunciations

from heirs who have not come forward. Appellant’s Brief at 13-14. Local

custom does not prevail over statutory law, especially where the applicable

statutes authorize a court’s power to act.




                                        -5-
J-S13015-22


       Finally, when the Orphans’ Court declines to conduct a hearing2 on an

appeal from the Register’s decision, the following considerations apply:

             [W]hen a party appeals from the Register’s appointment of
       an administrator, the Orphans’ Court is not required to conduct
       an evidentiary hearing. See generally [Tigue, 926 A.2d at
       456]. However, if the Orphans’ Court declines to conduct a
       hearing and receive evidence, this Court’s subsequent review is
       limited to determining if the Register, rather than the Orphans’
       Court, abused its discretion. Id.; see also In Re Fritz, 798
       A.2d 243, 244-45 (Pa. Super. 2002).

In re Huber, 197 A.3d 288, 293 n.6 (Pa. Super. 2018) (emphasis in

original). Instantly, there was no decision of record from the Register and

no hearing before the orphans’ court. Thus, we have nothing to review.

       If there are any future proceedings in this matter, all involved should

take care to adhere to all statutorily prescribed procedures. If this matter

comes before the orphans’ court again and any factual disputes remain

unresolved, the court should be mindful of our statement in Huber.

       For the foregoing reasons we quash the appeal.




____________________________________________


2  Given the lack of hearing, we have no way to assess the orphans’ court’s
finding, in paragraph three of its opinion, that Appellant and the Register
proceeded on a good faith understanding of applicable procedure. And
again, this finding seemingly presents a dispute of fact between the orphans’
court and Appellant, who claims that the Register understood her action and
did precisely what she meant to do.



                                           -6-
J-S13015-22




     Appeal quashed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 8/22/2022




                          -7-